Citation Nr: 1011709	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to May 
1985.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO), which declined to reopen the issue for 
failure to submit new and material evidence.

The Veteran testified at a Video Conference hearing before 
the undersigned Veterans Law Judge in January 2006.  A 
transcript of the hearing is associated with the claims file.

In November 2006, the Board reopened this case and remanded 
the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  A Board remand 
confers upon the appellant the right to substantial, but not 
strict, compliance with that order.  D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  Where the remand orders of the 
Board were not substantially complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.

The Board's November 2006 remand required the RO, via the AMC 
to (1) develop the Veteran's claim in accordance with M21-1, 
Part III, paragraph 5.14(c), which includes, notifying the 
Veteran of the opportunity to furnish, or to advise VA of the 
potential source or sources of evidence other than her 
service records or evidence of behavioral changes that might 
constitute credible supporting evidence of her purported in-
service stressor, including lay statements of friends, 
family, and former service members (including the friend to 
whom she testified she confided) attesting to any change in 
her behavior or events she confided to them; (2) make another 
attempt to obtain the Veteran's complete service personnel 
file, to include copies of evaluation reports and any and all 
administrative remarks; (3) make any and all efforts to 
obtain the court martial proceedings, investigative reports, 
and any other documents relevant to legal action against the 
Veteran's supervisor that she testified occurred following 
her report of the sexual assault in Okinawa between November 
1982 and November 1983, taking all actions necessary to 
appropriately review the documents to corroborate her claimed 
stressors and performing any follow up actions indicated; and 
(4) then schedule the Veteran for an examination to determine 
the nature, extent, and etiology of the currently manifested 
psychiatric disorders, to include PTSD.

In December 2006, AMC send the Veteran a development letter, 
which reiterated the types of evidence that the Veteran was 
expected to provide, in compliance with the requirements of 
38 C.F.R. § 3.159(b)(1), but did not notify the Veteran of 
the opportunity to furnish, or to advise VA of the potential 
additional sources of evidence or evidence of behavioral 
changes that might constitute credible supporting evidence of 
her purported in-service stressor in accordance with M21-1, 
Part III, paragraph 5.14(c) and the November 2006 remand 
instructions.  Therefore, this remand instruction was not 
executed.

In December 2006, AMC sent a request to the National 
Personnel Records Center (NPRC) for the Veteran's complete 
service personnel file.  Copies of the Veteran's personnel 
records were sent to VA in January 2007 but were damaged by 
the mail system, so a second request was sent in April 2007.  
New copies of the microfiche were received in April 2007, 
printed, and are now included in the claims folder.  Thus, 
AMC complied with this portion of the remand instructions.

The Veteran's claimed in-service stressor is military sexual 
trauma at the hands of Sgt. Hicks on or about July 1983 while 
both were stationed with the Service Company Headquarters 
Battalion, Camp Courtney, Third Marine Division in Okinawa.  
The Veteran has stated that she testified at Sgt. Hicks' 
court martial concerning this assault.  The Veteran has 
indicated that Sgt. Hicks was the chief cook and that he is 
an African American male.  

In August 2008, VA sent a letter to the Marine Corps 
Historical Society seeking information regarding the alleged 
personal assault.  In response, the Marine Corps Archives and 
Special Collections Branch sent a copy of the Headquarters 
Battalion, Third Marine Division, July 1982 - December 1983 
Command Chronology.  Sgt. Hicks is not listed in this 
chronology, which is not surprising given that the rank of 
sergeant and the duty assignment of chief cook do not rise to 
the level of command necessary to receive mention in these 
documents.  VA requested information from the Department of 
the Navy's Office of the Judge Advocate General (Navy JAG) 
regarding the alleged court martial of Sgt. Hicks.  In 
December 2009, Navy JAG responded that more information was 
needed in order to retrieve these records, specifically the 
sergeant's first name and the year of the court martial.  The 
record does not show any attempts to locate this information.  
No attempt was made to contact the Veteran seeking the 
additional information required for a Navy JAG search.  
Likewise, no attempt was made to locate this information 
through outside sources, such as unit reports or other 
personnel records for the Service Company on or about July 
1983, which may contain Sgt. Hick's first name.  The records 
retrieved do not verify the Veteran's account, nor do they 
contradict it.  There was no formal finding that the records 
we not in existence, only a request for additional 
information so that a search could be performed.  Clearly, 
all reasonable efforts to obtain this information were not 
undertaken.  Therefore, this remand instruction was not fully 
executed.

Finally, the Veteran was afforded a VA medical examination in 
accordance with the November 2006 remand instructions.  
However, this examination was premature in that it predated 
the completion of the other remand instructions.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  Until a determination 
is made regarding the Veteran's in-service stressor - a 
determination that cannot be made until all reasonable 
efforts have been made to obtain the records of Sgt. Hick's 
court martial - a medical examiner cannot provide a nexus 
between the Veterans's claimed disability and that claimed 
in-service stressor.  Thus, an addendum opinion after the 
completion of the additional development is required.

Accordingly, the case is REMANDED for the following action:

1.	Notify the Veteran of the opportunity 
to furnish, or to advise VA of the 
potential source or sources of evidence 
other than her service records or 
evidence of behavioral changes that 
might constitute credible supporting 
evidence of her purported in-service 
stressor.  Specific examples of 
corroborating alternative evidence 
should be provided.  In particular, she 
should be given the opportunity to 
present statements of friends, family, 
and former service members (including 
the friend to whom she testified she 
confided) attesting to any change in 
her behavior or events she confided to 
them.

2.	Make any and all efforts to obtain the 
court martial proceedings, 
investigative reports, and any other 
documents relevant to legal action 
against the Veteran's supervisor that 
she testified occurred following her 
report of the sexual assault in Okinawa 
between November 1982 and November 
1983.  This includes making any and all 
reasonable efforts to obtain the first 
name of the Veteran's alleged attacker 
and the date of his court martial so 
that Navy JAG can locate their records 
regarding these proceedings.  Take all 
actions necessary to appropriately 
review the documents to corroborate the 
Veteran's claimed stressors.  Perform 
any follow up actions indicated.

3.	Once the above actions are completed, 
forward the claims folder to a VA 
physician, preferably to the physician 
who conducted the June 2009 VA 
examination, for the purpose of 
obtaining an addendum opinion (based on 
the additional evidence regarding the 
Veteran's claimed in-service 
stressors).  Based on a review of the 
Veteran's claims folder, her pertinent 
medical history, and with consideration 
of sound medical principles, the 
reviewing physician is asked to provide 
an opinion on whether it is at least as 
likely as not (a 50 percent probability 
or more) that any diagnosed psychiatric 
condition, to include PTSD, had its 
onset during service or was otherwise 
caused by any incident that occurred 
during service.  The examiner should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report

4.	Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

Then, if indicated, this case should be 
returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


